461 F.2d 1267
Steve SOUTHERN, etc., et al., Plaintiffs-Appellants,v.The BOARD OF TRUSTEES FOR the DALLAS INDEPENDENT SCHOOLDISTRICT, Nolan Estes, Superintendent, et al.,Defendants-Appellees.
No. 71-2462 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 16, 1972.

Andrew L. Monson, James A. Johnston, Dallas, Tex., for appellants.
Warren Whitham, John P. Clarson, Spafford, Gay & Whitham, Dallas, Tex., for appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
The judgment of the district court, 318 F. Supp. 355, is affirmed.  See Karr v. Schmidt, 5 Cir. 1972, 460 F.2d 609 (En Banc), [No. 31,045, Slip Opinion dated April 28, 1972].



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I